Fullerton, J.
The statute (Rem. 1915 Code, § 8061 et seq.) authorizes the creation of a firemen’s relief and pension fund. For the maintenance of the fund, it provides that *469the treasurer of the city shall retain from the pay of each and every member of the fire department a sum equal to one and one-half per centum of the monthly compensation paid each such member, and authorizes and empowers the city council of any city to levy, in the annual tax levy of such city, a tax not to exceed one-half of one mill until such time as the fund shall reach the sum of $25,000; no tax to be levied thereafter until the fund shall be less than that sum.
The statute defines the beneficiaries of the fund. It provides for the payment of a pension to every fireman who shall become physically or mentally disabled while in, or in consequence of, the performance of his duty as such fireman, the payment of hospital expenses and nursing for sick and injured fireman, and for the payment to the widow or certain named beneficiaries of a fireman dying from natural causes the sum of one thousand dollars.
A board, to consist of the mayor and three members of the common council of the city, together with six members of the fire department, is created for the administration of the fund. After defining somewhat minutely the powers and duties of the board, the statute specifically prescribes:
“Said board shall hear and decide all applications for such relief or pensions under this chapter and its decisions on such applications shall be final and conclusive and not subject to revision or reversal except by the board.” Rem. 1915 Code, § 8073, subd. 4.
William A. Criswell, the husband of the appellant, became a member of the fire department of the city of Tacoma on June 1, 1910. In the early part of the year 1912, he began to show symptoms of incipient tuberculosis of the lungs, and was granted a leave of absence on full pay for recuperation. On July 11, 1913, he was reported as being cured by the physician of the board, at which time he returned to active duty. In December, 1913, he again became ill, and was subjected to an examination by the physician, who reported to the board under date of January 5, 1914, that he had again *470become infected with tuberculosis and was unable to continue his work as an active fireman. He was then placed by the board upon the pension roll at half pay, and continued thereon until his death from the disease, which occurred on February 14, 1915, performing in the meantime no active service in the fire department.
After her husband’s death, the appellant, as his widow, filed with the board her claim for the sum of one thousand dollars, payable by the terms of the act to the widow of a fireman who has served as such for two years, and dies from natural causes. Her claim was disallowed by the board, whereupon she applied for a writ of mandamus in the superior court of Pierce county to enforce an allowance of the claim. The court denied the application on the ground that the action of the board thereon was final and conclusive. From its order made in the premises, the widow appeals.
The conclusiveness of the order of the board of pensions is urged in this court. The contention we think must be sustained. It is within the power of the legislature, when enacting a statute creating a new right with its remedy, to vest in some board or person power to adjudicate all matters arising under the statute, and to make such adjudication final and conclusive.
A case in point is State ex rel. Lynch v. Board of Trustees of Fireman’s Pension & Relief Fund, 117 La. 1071, 42 South. 506. The court there had under consideration a statute similar in its provision to the statute here in question. The board of pensions was given exclusive control and management of the pension fund with power to hear and decide all applications for relief or pensions under the statute, and its decisions thereon were made final and conclusive, and not subject to review or reversal except by the board. On an attempt to review an order of the board, the court said:
“The question is whether this court can in a mandamus proceeding inquire into the correctness of the rulings of the defendant board. The statute itself answers, ‘Ho.’ Our *471former opinion practically nullifies that provision of the act which declares that the decisions of the board shall not be subject to review or reversal, except by the board itself. The act itself provides for the gratuitous distribution of a fund to be created out of the revenues of the state, and in our opinion it was competent for the legislature to annex the condition that the decisions of the board in all applications shall be final and conclusive.”
To the same effect is Karb v. State, 54 Ohio St. 383, 43 N. E. 920. It is there said:
“It is a rule of construction, that where a new right with its remedy is given by statute, and there is no provision for a review or appeal from the determination of those who administer the statute creating the right, such determination is usually final. In such case an adverse decision cannot be overcome by appeal or original petition to a court of justice. Had the legislature intended that the cause of the disability should be ascertained by litigation in court, it would have made provision therefor in the statute. The theory of the act seems to be that the board of trustees can be trusted to do full justice in each case.”
See, also, People ex rel. Bliel v. Martin, 131 N. Y. 196, 30 N. E. 60; Friel v. McAdoo, 101 App. Div. 155, 91 N. Y. Supp. 454.
The appellant contends that the statute properly construed gives the pension board exclusive jurisdiction over matters of temporary relief and pensions only, and does not include the claim made by the appellant. But a reading of the act convinces us that all questions concerning the administration of the act were vested in the board; the power to determine who were entitled to the fixed sum, as well as to determine who were entitled to temporary relief or to pensions under the act.
The further claim that the right to the relief demanded is a vested right and thus subject to a determination by the courts is also without foundation. Whether the right was vested is subject to inquiry, and since the legislature has vested the board of pensions with full power and authority to determine the inquiry, its conclusion on the question is as *472final as it is on any other matter of which it is granted complete jurisdiction.
Our opinion is that the application was properly denied, and that the judgment of the trial court should he affirmed. It is so ordered.
Morris, C. J., and Mount, J., concur.